Citation Nr: 1036095	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-33 662	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for high blood pressure.

2.  Entitlement to service connection for a kidney condition.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for anemia.

5.  Whether new and material evidence to reopen a claim for 
service connection for peptic ulcer disease/stomach ulcer has 
been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to 
February 1972, and from November 1990 to may 1991.  He also 
served in the Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2006 rating decision in which the RO denied service 
connection for high blood pressure, for a kidney condition, for a 
skin rash, for gout, and for anemia, and declined to reopen a 
claim for service connection for peptic ulcer disease/stomach 
ulcer.   

Prior to certifying this appeal to the Board, in a November 2006 
rating decision, the RO granted service connection for a skin 
rash (characterized as onychomycosis).  Because the November 2006 
decision represents a full grant of the benefits sought with 
respect to this issue, this matter is no longer before the Board 
for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1977).

In March 2008, the Veteran testified during a Board hearing 
before a Veterans Law Judge at the RO; a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1970 
to February 1972, and from November 1990 to May 1991.  

2.  In September 2010, the Board received information from the 
Social Security Administration (SSA) that the Veteran died on 
October [redacted], 2008.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of these claims at this time.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but 
see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October [redacted], 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


